DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 11, 2019, March 2, 2020 and June 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grey et al. (2016/0128527).

In reference to claim 1, Grey et al. disclose a handheld vacuum cleaner (10) comprising: a fluid flow path extending from a dirty air inlet (i.e. inlet of 24, Figure 2) to a clean air outlet (not shown, see Paragraph 98), a main body (12) including a handle (20), a fluid flow motor (14) positioned in the fluid flow path (Figure 2), a battery (18) positioned below the fluid flow motor (note; the batteries are at least below an upper most portion of the motor, Figure 2) and a cyclone chamber (26, Paragraph 98) in the fluid flow path transverse to the dirty air inlet (Figure 2), the cyclone chamber including a first end wall 
[AltContent: textbox (Common horizontal plane)][AltContent: arrow][AltContent: connector][AltContent: textbox (Cyclone chamber axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (Cyclone dirty fluid inlet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First end wall)][AltContent: textbox (Second end wall)][AltContent: arrow]
    PNG
    media_image1.png
    533
    719
    media_image1.png
    Greyscale

In reference to claim 2, Grey et al. disclose that the battery is a removable and rechargeable battery pack (Paragraph 88). 

In reference to claim 3, Grey et al. disclose that the battery is entirely positioned below the fluid flow motor (note; the batteries are at least entirely positioned below an upper most portion of the motor, Figure 2).

[AltContent: textbox (Cyclone chamber axis)][AltContent: connector][AltContent: textbox (Fluid motor axis)][AltContent: connector]
    PNG
    media_image1.png
    533
    719
    media_image1.png
    Greyscale


In reference to claims 7 and 16, Grey et al. disclose that the fluid flow motor axis is offset from and perpendicular to the cyclone chamber axis (see figure above). 

In reference to claims 8 and 17, Grey et al. disclose a pre-motor filter (42) in the fluid flow path downstream from the cyclonic separator and upstream from the fluid flow motor, wherein the pre-motor filter defines a filter axis (through the thickness of the filter) that is coaxial with the fluid flow motor axis (Figure 2). 



Claims 1, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickney et al. (2014/0137364).

In reference to claim 1, Stickney et al. disclose a handheld vacuum cleaner (2) comprising: a fluid flow path extending from a dirty air inlet (14, Figure 1) to a clean air outlet (10), a main body (4) including a handle (6), a fluid flow motor (5) positioned in the fluid flow path (Paragraph 39), a battery (8) positioned below the fluid flow motor (Figure 1) and a cyclone chamber (12) in the fluid flow path transverse to the dirty air inlet (Figure 1), the cyclone chamber including a first end wall (left vertical side of 32, Figure 2b) and a second end wall (right vertical side of 32, Figure 2b), a cyclone chamber axis (a horizontal axis) passing through the first end wall and the second end wall (Figure 1), a cyclone dirty fluid inlet (36), and a cyclone clean fluid outlet (95), wherein the first end wall and the second end wall of the cyclone chamber both intersect a common horizontal plane (formed as a horizontal plane extending parallel to 14 as seen in Figure 1) when the handheld vacuum cleaner is positioned on a horizontal surface (see figure 1 rotated 90 degrees clockwise). 

In reference to claims 4 and 13, Stickney et al. disclose that the handheld vacuum cleaner is supported solely by the battery when the handheld vacuum cleaner is positioned on a horizontal surface because the battery (5) is the lower most portion of the device (see Figure 3d). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 19-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (2016/0128527) in view of the other embodiment of the collector (126), as shown in Figure 13, in Grey et al. (2016/0128527). 

In reference to claims 10 and 19, Grey et al. disclose the claimed invention as previously mentioned above and further show that the fluid flow motor is positioned between the dirt collection region (formed as the lower left most portion of 26) and the handle (formed as the lower right most portion of 20, Figure 2), but lack, a dirt collection region having an openable bottom. However, Grey et al. teach that it is old and well known in the art at the time the invention was made to provide another dirt collection region (126) having an openable bottom (108, Paragraph 115 and Figure 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify collector (26), of Grey et al., with the known technique of using the other dirt collection region (126) having an openable bottom, as taught by Grey et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to more effectively empty the collector when it has become full. 


In reference to claims 12, 21 and 26, Grey et al. disclose that the bottom of the dirt collection region is openable when the bin is removed from the main body (Paragraphs 114 and 115). 

In reference to claims 22 and 27, Grey et al. disclose a battery (18) positioned below the fluid flow motor (note; the batteries are at least below an upper most portion of the motor, Figure 2), wherein a bottom surface (108) of the battery is below the openable bottom of the dirt collection region (Figures 2 and 13). 

In reference to claim 24, Grey et al. disclose a handheld vacuum cleaner comprising: a fluid flow path extending from a dirty air inlet (i.e. inlet of 24, Figure 2) to a clean air outlet (not shown, see Paragraph 98); a main body (12) including a handle (20); a fluid flow motor (14) positioned in the fluid flow path; a dirt collection region, wherein the fluid flow motor is positioned between the dirt collection region and the handle; and a cyclone chamber (within 26, Paragraph 98) in the fluid flow path, the cyclone chamber including a first end wall and a second end wall, a cyclone dirty fluid inlet, and a cyclone clean fluid outlet, wherein the first end wall and the second end wall of the cyclone chamber both intersect a common horizontal plane when the handheld vacuum cleaner is positioned on a horizontal surface  (see annotated figure on page 5 above), but lack, a . However, Grey et al. teach that it is old and well known in the art at the time the invention was made to provide another dirt collection region (126) having an openable bottom (108, Paragraph 115 and Figure 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify collector (26), of Grey et al., with the known technique of using the other dirt collection region (126) having an openable bottom, as taught by Grey et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to more effectively empty the collector when it has become full.

Claims 4, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (2016/0128527) in view of Wu (2007/0022563) or Bergqvist et al. (5089738).

In reference to claims 4, 13 and 23, Grey et al. disclose the claimed invention as previously mentioned above, but lack, having the handheld vacuum cleaner being supported solely by the battery when the handheld vacuum cleaner is positioned on a horizontal surface. However, Wu teaches that it is old and well known in the art at the time the invention was made to provide a handheld vacuum cleaner (1) that is supported solely by a battery (12) when the handheld vacuum cleaner is positioned on a horizontal surface because it forms the lowermost portion of the device (see figure below). And, Bergqvist et al. also teach that it is old and well known in the art at the time the invention was made to provide a handheld tool (1) that is supported solely by a 
[AltContent: connector][AltContent: textbox (Horizontal surface)][AltContent: arrow]
    PNG
    media_image2.png
    519
    471
    media_image2.png
    Greyscale




Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (2016/0128527) in view of Conrad (8869344).

In reference to claims 6 and 15, Grey et al. disclose the claimed invention as previously mentioned above, but lack, the fluid flow motor axis is positioned closer to the handle than the cyclone chamber axis. However, Conrad teaches that it is old and well known in the art at the time the invention was made to provide a horizontally or vertically aligned motor and that a fluid flow motor axis (formed as the vertical axis passing through 118) is positioned closer to a handle (174) than a cyclone chamber axis (122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Grey et al., with the known technique of providing a fluid flow motor axis positioned closer to the handle than the cyclone chamber axis, as taught by Conrad, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a larger dirt collecting chamber thereby increasing the amount of dirt and/or water that may be collected and/or which provides a motor which more effectively draws more water/dirt into the dirt collecting chamber thus increasing the efficiency of the device. 

		
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (2016/0128527) in view of Kori et al. (2013/0086877) or Stevenson (5248323).

 and show that the filter includes a first cylindrical filter (42), but lack, the pre-motor filter includes a second cylindrical filter, the second cylindrical filter being nested within the first cylindrical filter. However, Kori et al, teach that it is old and well known in the art at the time the invention was made to provide nested filters (Paragraphs 18 and 42) including a second filter (28) nested within a first filter (26, Figure 1). And, Stevenson also shews that it is old and well known in the art at the time the invention was made to provide a second cylindrical filter (70) nested within a first cylindrical filter (30, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Grey et al., with the known technique of providing nested filters, as taught by Kori et al. or Stevenson, and the results would have been predictable. In this situation, one could provide a more advantageous and device having increased airflow and which more effectively removes material from the airflow during operation. 

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stickney et al. (2014/0137364) in view of Conrad (8869344) and/or Grey et al. (2016/0128527).

In reference to claim 14, Stickney et al. disclose the claimed invention as previously mentioned above, but lack, the fluid flow motor having a fluid flow motor axis that is vertical when the handheld vacuum cleaner is positioned on a horizontal surface. However, Conrad teaches that it is old and well known in the art at the time the 

In reference to claim 23, Stickney et al. disclose that the handheld vacuum cleaner is supported solely by the battery when the handheld vacuum cleaner is positioned on a horizontal surface because the battery (5) is the lower most portion of the device (see Figure 3d). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miner et al. (4945604) show supporting an entire lower portion of a cleaning device (100) with a battery (1801/1802, Figure 18). Dyson (8387204) also shows a handheld vacuum cleaner (10) that is supported solely by a battery (172/170) when the handheld vacuum cleaner is positioned on a horizontal surface because the battery forms the lower most portion of the device (see Figure below).

[AltContent: textbox (Lower most portion of device)][AltContent: arrow][AltContent: textbox (Space below collector which would be raised from the horizontal surface)][AltContent: ][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    520
    1091
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723